DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US Pat. App. Pub. No. 2009/0122462).
With respect to claim 13, Suzuki discloses a multilayer electronic component comprising: a body (see FIG. 1, element 4) including dielectric layers and internal electrodes alternately disposed with the dielectric layers (see FIG. 1, elements 10 and 12, respectively); and external electrodes disposed on the body and connected to the internal electrodes (see FIG. 1, elements 6 and 8), wherein one of the internal electrodes and one of the dielectric layers in contact with the one of the internal electrodes include Tb (see paragraphs [0018], [0038] and paragraph [0052], noting that the internal electrodes are formed with a dielectric component having the same composition as the dielectric layers, and that the composition includes Tb4O7 – see paragraph [0050] and Example 26).
With respect claim 18, Suzuki discloses that an average thickness of the one of the internal electrodes is 0.41 µm or less.  See paragraph [0150].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pat. App. Pub. No. 2009/0122462) in view of Lee et al. (US Pat. App. Pub. No. 2014/0063685).
With respect to claim 14, Suzuki fails to explicitly teach that a ratio of a length of an actual internal electrode to a total length of the one of the internal electrodes is defined as internal electrode connectivity, and the internal electrode connectivity of the one of the internal electrodes is 85% or more.
Lee, on the other hand, teaches that a ratio of a length of an actual internal electrode to a total length of the one of the internal electrodes is defined as internal electrode connectivity, and the internal electrode connectivity of the one of the internal electrodes is 85% or more.  See FIG. 2 and paragraph [0077].  Such an arrangement results in improved reliability.  See paragraph [0013].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Suzuki, as taught by Lee, in order to improve the reliability of the capacitor.
With respect to claim 15, the combined teachings of Suzuki and Lee teach that the internal electrode connectivity of the one of internal electrodes is 97% or less.  See Lee, paragraph [0013].
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pat. App. Pub. No. 2009/0122462) in view of Kim (US Pat. App. Pub. No. 2013/0027839).
With respect to claim 16, Suzuki fails to teach that a thickness deviation of the one of the internal electrodes is 18% or less.  
Kim, on the other hand, teaches that a thickness deviation of the one of the internal electrodes is 18% or less.  See FIG. 3, noting that tmin and tmax show the thickness deviation of the internal electrodes, and Table 2, examples 7-9.  Such an arrangement results in increased breakdown voltage.  See Table 2 and paragraph [0120].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Suzuki, as taught by Kim, in order to improve the breakdown voltage of the capacitor.
With respect to claim 17, the combined teachings of Suzuki and Kim teach that the thickness deviation of the one of the internal electrodes is greater than 0.  See FIG. 3, noting that tmin and tmax show the thickness deviation of the internal electrodes, and Table 2, examples 7-9.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pat. App. Pub. No. 2009/0122462) in view of Saito et al. (US 9,390,855).
With respect to claim 19, Suzuki implicitly teaches that an average thickness of the one of the dielectric layers could be 0.41 µm or less (see paragraph [0083], noting a thickness of less than 3 µm), but fails to explicitly teach this dimension.
Saito, on the other hand, teaches that an average thickness of the one of the dielectric layers could be 0.41 µm or less.  See col. 3, lines 31-35.  Such an arrangement results in a smaller monolithic capacitor having better reliability.  See col. 3, lines 40-41.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Suzuki, as taught by Saito, in order to reduce the size of the capacitor, and improve the reliability thereof.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pat. App. Pub. No. 2009/0122462) in view of Cha et al. (US Pat. App. Pub. No. 2020/0058444).
With respect to claim 20, Suzuki fails to explicitly teach that the multilayer electronic component has a length of 0. 44 mm or less and a width of 0.22 mm or less.
Cha, on the other hand, teaches that the multilayer electronic component has a length of 0. 44 mm or less and a width of 0.22 mm or less.  See paragraph [0075].  Such an arrangement results in suppressed electrode breaking.  See paragraph [0075].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Suzuki, as taught by Cha, in order to suppress electrode breaking.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art fails to teach, or fairly suggest, the relative content of Tb in the internal electrode, when taken in conjunction with the remaining limitations of claim 1.  Claims 2-12 are allowed by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848